Citation Nr: 0031812	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-14 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
diabetes mellitus, secondary to service-connected 
hypertension.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
peripheral neuropathy due to exposure to Agent Orange.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD), secondary to service-connected 
hypertension.

4.  Entitlement to an increased disability rating for 
hypertension, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	to be clarified



ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1960 to August 
1980.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in February 1999 by the New 
Orleans, Louisiana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  


REMAND

A VA Form 21-22, Appointment of Veterans Service Organization 
as Claimant's Representative, dated in May 1996 and naming 
the Veterans of Foreign Wars (VFW) as the veteran's 
accredited representative, is currently associated with the 
veteran's claims folder.  In a document dated in February 
"1998" (and received by the RO in February 1999), he advised 
VA that he "would like to assign the DAV [Disabled American 
Veterans] as my power of [a]ttorney."  An April 1999 letter 
from the RO indicates that it was forwarding to him a VA Form 
21-22 so that he could change his power of attorney.  No VA 
Form 21-22 naming either DAV or any other representative was 
thereafter associated with his claims folder; the VFW 
continued to act on his behalf.  However, his request of 
February "1998" in essence served to terminate the authority 
of VFW to represent him.  It is unclear whether the veteran 
currently realizes that he is no longer represented by VFW, 
and that he is, in fact, not represented at all.  The Board 
is of the opinion that he should be furnished with an 
opportunity to clarify whether he desires VFW, DAV, another 
representative or service organization, or no representation.


There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supercedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

In addition, the Board notes that the veteran, in a statement 
dated in April 1999, advised VA that the statement of the 
case issued earlier that month erroneously characterized 
several of the issues on appeal (and as identified on the 
first page of this decision), and that "[p]eripheral 
neuropathy is secondary to my diabetes mellitus aggravated by 
my exposure to Agent Orange."  Whereas he had previously 
claimed service connection for peripheral neuropathy due to 
Agent Orange exposure, and service connection for diabetes 
mellitus secondary to service-connected hypertension (both 
claims of which had been the subject of prior VA denials), he 
has now raised a different basis for service connection for 
both peripheral neuropathy and diabetes mellitus.  This basis 
is inextricably intertwined with the claims that are 
currently on appeal, and must be considered by the RO prior 
to any further appellate action by the Board.

The Board further notes that VA has recently determined that 
diabetes mellitus may be deemed to be a residual of exposure 
to Agent Orange; in taking actions pursuant to his claim for 
service connection for diabetes mellitus, the RO should 
consider all regulations that may be promulgated with regard 
to that determination.

In view of the foregoing, this case is REMANDED for the 
following:

1.  The RO should request that the 
veteran indicate whether he desires an 
accredited representative to act on his 
behalf and, if so, to execute a VA Form 
21-22 so indicating.

2.  The RO should consider the veteran's 
claim that his "[p]eripheral neuropathy 
is secondary to my diabetes mellitus 
aggravated by my exposure to Agent 
Orange," and determine whether service 
connection for peripheral neuropathy 
and/or diabetes mellitus can now be 
granted.  The RO should also consider all 
regulations that may be promulgated with 
regard to the relationship between 
diabetes mellitus and exposure to Agent 
Orange.  If appropriate, all necessary 
testing should be undertaken at this 
time.  If the decision is in any manner 
adverse to the veteran, he and (if 
appropriate) his representative should be 
notified of that determination, and of 
appellate rights and procedures.  If a 
timely notice of disagreement is 
thereafter received, he and (if 
appropriate) his representative should be 
furnished with a supplemental statement 
of the case, and with the requisite 
period of time within which to respond 
thereto.  The case should then be 
returned to the Board for further review, 
as warranted.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations.  No inferences as to the ultimate 
disposition of these claims should be made.



		
	KAY HUDSON
	Acting Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 6 -


